Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 Allowable Subject Matter
Claims 1-18, 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Amended independent claim 1 is allowed at least because the closest cited prior art to Mohn; Jonathan D. et al. (US 7011039 B1) does not teach or suggest, alone or in combination, “…Mohn’s shroud (upper liner 200; Figure 3; 404; Figure 5-Applicant’s 160; Figure 1; 202; Figure 2; 302; Figure 3) is configured to divert a gas flow from Mohn’s second opening (left lower opening of 404 at 412; Figure 5; Applicant’s 206; Figure 2; 660; Figure 8-See attached amended annotated PA) to a volume below Mohn’s second opening (left lower opening of 404 at 412; Figure 5; Applicant’s 206; Figure 2; 660; Figure 8-See attached amended annotated PA), then horizontally across to a volume above Mohn’s first opening (right lower opening of 404; Figure 5-See attached annotated PA-Applicant’s 204,304; Figure 2,4D), and then downward through Mohn’s first opening (right lower opening of 404; Figure 5-See attached annotated PA-Applicant’s 204,304; Figure 2,4D).”. Amended independent 9 is allowed at least because the closest cited prior art to wherein Mohn’s shroud has a line of sight from Mohn’s first opening (right lower opening of 404; Figure 5-See attached annotated PA-Applicant’s 204,304; Figure 2,4D) to Mohn’s second opening (left lower opening of 404 at 412; Figure 5; Applicant’s 206; Figure 2; 660; Figure 8-See attached amended annotated PA)”. Lastly, amended independent claim 14 is allowed at least because the closest cited prior art to Mohn; Jonathan D. et al. (US 7011039 B1) does not teach or suggest, alone or in combination, “…wherein Mohn’s process shield (406; Figure 5-Applicant’s 138; Figure 6A) includes an upper portion and a lower portion, Mohn’s lower portion having a plurality of openings extending radially outward through Mohn’s lower portion..” as shown in Applicant’s Figure 6A. 

Response to Arguments
Applicant’s arguments, see pages 6-12, filed October 12, 2021, with respect to rejections under Mohn; Jonathan D. et al. (US 7011039 B1) have been fully considered and are persuasive.  The rejections are withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this 
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716